Exhibit 10.1

AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT NO. 1 TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
executed on May 30, 2013, by and among (i) PDC Energy, Inc., a Nevada
corporation (“PDC”), CO and PA 1999D Limited Partnership, Colorado 2000B Limited
Partnership, Colorado 2000C Limited Partnership, Colorado 2000D Limited
Partnership, Colorado 2001A Limited Partnership, Colorado 2001B Limited
Partnership, Colorado 2001C Limited Partnership, Colorado 2001D Limited
Partnership, Colorado 2002A Limited Partnership, PDC 2002-B Limited Partnership,
PDC 2002-C Limited Partnership, Rockies Region 2006 Limited Partnership and
Rockies Region 2007 Limited Partnership, each a West Virginia limited
partnership (each, a “Partnership,” and together with PDC, “Seller”), whose
address is 1775 Sherman Street, Suite 3000, Denver, CO 80203, and (ii) Caerus
Piceance LLC, a Colorado limited liability company (“Caerus Piceance”), Caerus
Operating LLC, a Delaware limited liability company (“Caerus Operating”), and
Caerus Washco LLC, a Colorado limited liability company (“Caerus Washco” and,
together with Caerus Piceance, “Buyer”), whose address is 600 Seventeenth
Street, Suite 1600N, Denver, CO 80202. Seller, Buyer and Caerus Operating are
individually referred to herein as a “Party” or collectively as the “Parties.”

RECITALS:

WHEREAS, Seller, Buyer and Caerus Operating are parties to that certain Purchase
and Sale Agreement executed on February 4, 2013, as amended by that certain
letter agreement among the Parties executed on March 29, 2013 (the “Agreement”)
(capitalized terms used herein but not defined in this Amendment shall have the
meanings ascribed to them in the Agreement); and

WHEREAS, Seller, Buyer and Caerus Operating desire to amend the Agreement in the
manner and upon the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

1. General Amendment. All references in the Agreement (including in any Exhibit
or Schedule) (a) to Caerus Piceance LLC as a Delaware limited liability company
shall be replaced with a reference to Caerus Piceance LLC as a Colorado limited
liability company, and (b) to Caerus Operating LLC as a Colorado limited
liability company shall be replaced with a reference to Caerus Operating LLC as
a Delaware limited liability company.

2. Amendment to Section 4.5(a). The penultimate sentence of Section 4.5(a) of
the Agreement shall be deleted in its entirety and replaced with the following:

“If prior to June 30, 2013, Seller fails to obtain the Required Consents set
forth on Schedule 4.5(a)(iii) then either Party shall have the right to
terminate this Agreement in accordance with Section 11.1(g).”



--------------------------------------------------------------------------------

3. Amendment to Section 11.1(d). Section 11.1(d) of the Agreement shall be
deleted in its entirety and replaced with the following:

“(d) by Seller, if, through no fault of Seller, the Closing does not occur on or
before the earlier of (i) three (3) business days following receipt of the
Required Consents set forth on Schedule 4.5(a)(iii), and (ii) June 30, 2013;”

4. Amendment to Section 11.1(e). Section 11.1(e) of the Agreement shall be
deleted in its entirety and replaced with the following:

“(d) by Buyer, if, through no fault of Buyer, the Closing does not occur on or
before the earlier of (i) three (3) business days following receipt of the
Required Consents set forth on Schedule 4.5(a)(iii), and (ii) June 30, 2013;”

5. Amendment to Section 11.1(g). Section 11.1(g) of the Agreement shall be
deleted in its entirety and replaced with the following:

“(g) by Buyer or Seller, in the event that any Required Consent set forth on
Schedule 4.5(a)(iii) is not obtained on or prior to June 30, 2013.”

6. Amendment to Exhibit C. Exhibit C to the Agreement shall amended adding the
Contracts listed on Annex I to this Amendment and deleting the Contract listed
on Annex II to this Amendment.

7. Agreements with Respect to Certain Contracts.

a. The Parties acknowledge that each of the Kinder Morgan FTA and the Cheyenne
FTA listed on Annex I to this Amendment requires a waiver from the Federal
Energy Regulatory Commission (“FERC”) in accordance with FERC’s capacity release
policies (such waivers, the “FERC Waivers”) in order to assign such Contracts to
Buyer. Schedule 4.5(a)(i) of the Agreement is hereby amended to add the Kinder
Morgan FTA and the Cheyenne FTA, and the FERC Waivers shall hereafter be deemed
to be Required Consents under the Agreement. From and after the date of this
Amendment, Seller shall use reasonable efforts to obtain the FERC Waivers prior
to Closing in accordance with Section 4.5(a) of the Agreement, and, if the FERC
Waivers are not obtained prior to Closing, Seller (with Buyer’s assistance)
shall use its reasonable efforts to obtain the FERC Waivers as promptly as
possible following Closing in accordance with the terms and conditions of
Section 4.5(a) of the Agreement.

b. The Parties agree that, notwithstanding anything to the contrary in the
Agreement, but subject to obtaining the FERC Waivers described in paragraph 7(a)
above, (i) at the Closing (or as soon thereafter as all applicable FERC Waivers
are obtained), (a) Seller shall cause Riley Natural Gas Company, an affiliate of
Seller (“Riley”), to deliver to Buyer a duly executed assignment and assumption
agreement substantially in the form of the Assignment and Assumption Agreement
attached to the Agreement as Exhibit E, pursuant to which Riley will assign to
Caerus Washco LLC the Contracts listed on Annex I to this Amendment (the “Riley
Assignment”), and (b) Caerus Washco LLC shall deliver to Seller a duly executed
Riley Assignment; and (ii) Seller shall take all actions necessary to terminate
the Contract listed on Annex II to this Amendment prior to or at the Closing (or
as soon thereafter as the FERC Waivers are obtained). Section 12.3 of the
Agreement is hereby amended to add the foregoing as obligations of the Parties
to be performed at the Closing.



--------------------------------------------------------------------------------

c. Notwithstanding anything in the Agreement or in this Amendment to the
contrary, the Parties agree that none of the Contracts listed on Annex I to this
Amendment shall be assigned to Buyer, and the Contract listed on Annex II to
this Amendment shall not be terminated by Riley, until the FERC Waivers have
been obtained.

d. Seller shall have no obligation to cause Riley to pay to Buyer, and Riley
shall not be obligated to pay to Buyer, any proceeds earned by Riley under the
Riley-PDC Contract (defined on Annex II to this Amendment), the Kinder-Morgan
FTA or the Cheyenne FTA to the extent that such proceeds were earned between the
Effective Time and March 31, 2013. Seller shall be obligated to cause Riley to
pay to Buyer proceeds earned by Riley under the Riley–PDC Contract, the
Kinder-Morgan FTA and the Cheyenne FTA to the extent that such proceeds were
earned between April 1, 2013 and the date of assignment or termination of such
agreements, as applicable.

8. Hedging Transactions. Schedule 8.4(f) of the Agreement shall be amended by
adding the hedging transactions set forth on Annex III hereto, entered into on
April 25, 2013 by and between PDC and the banking institutions set forth on
Annex III (the “Additional Hedges”). The Parties hereby agree that the
Additional Hedges shall constitute Hedging Transactions under the Agreement, and
such Additional Hedges shall be transferred to, or novated in favor of, Caerus
Operating in accordance with the terms and conditions of the Agreement.
Notwithstanding the foregoing, no adjustment to the Purchase Price shall be made
pursuant to Section 2.3(c)(6) or Section 2.3(d)(10) with respect to the gains or
losses recognized by Seller between the Effective Time and the Closing Date with
respect to the Additional Hedges that comprise Hedging Transactions.

9. Continuation of Agreement. From and after the execution date of this
Amendment, all references to the Agreement set forth therein or in any other
agreement or instrument shall, unless otherwise specifically provided, be
references to the Agreement as amended by this Amendment and as may be further
amended, modified, restated or supplemented from time to time by the Parties.
This Amendment is limited as specified and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the
Agreement except as expressly set forth herein. As amended hereby, the Agreement
shall continue in full force and effect according to its terms.

10. Governing Law. THIS AMENDMENT AND ANY ARBITRATION OR DISPUTE RESOLUTION
CONDUCTED PURSUANT HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO ITS CHOICE OF LAW
PRINCIPLES. SUBJECT TO SECTION 15.10 OF THE AGREEMENT, JURISDICTION AND VENUE
WITH RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN DENVER
COUNTY, COLORADO, AND THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AMENDMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT IN SUCH COURTS OR ANY
DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.



--------------------------------------------------------------------------------

11. Counterparts/Electronic Signatures. This Amendment may be executed and
delivered in one or more counterparts, each of which when executed and delivered
shall be an original, and all of which when executed shall constitute one and
the same instrument. The exchange of copies of this Amendment and of signature
pages by facsimile or by electronic image scan transmission in .pdf format shall
constitute effective execution and delivery of this Amendment as to the Parties
and may be used in lieu of the original Amendment for all purposes.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties on the
date first above written.

 

SELLER: PDC ENERGY, INC. By:  

/s/ Lance A. Lauck

  Name: Lance A. Lauck   Title: Senior Vice President – Corporate Development

CO AND PA 1999D LIMITED PARTNERSHIP

COLORADO 2000B LIMITED PARTNERSHIP

COLORADO 2000C LIMITED PARTNERSHIP

COLORADO 2000D LIMITED PARTNERSHIP

COLORADO 2001A LIMITED PARTNERSHIP

COLORADO 2001B LIMITED PARTNERSHIP

COLORADO 2001C LIMITED PARTNERSHIP

COLORADO 2001D LIMITED PARTNERSHIP

COLORADO 2002A LIMITED PARTNERSHIP

PDC 2002-B LIMITED PARTNERSHIP

PDC 2002-C LIMITED PARTNERSHIP

ROCKIES REGION 2006 LIMITED PARTNERSHIP

ROCKIES REGION 2007 LIMITED PARTNERSHIP

By: PDC ENERGY, INC., General Partner By:  

/s/ Lance A. Lauck

 

Name: Lance A. Lauck

Title: Senior Vice President – Corporate Development



--------------------------------------------------------------------------------

 

BUYER: CAERUS OPERATING LLC By:  

/s/ David H. Keyte

  Name: David H. Keyte   Title: Chief Executive Officer CAERUS PICEANCE LLC By:
 

/s/ David H. Keyte

 

Name: David H. Keyte

Title: Vice President and Treasurer

CAERUS WASHCO LLC By:  

/s/ David H. Keyte

 

Name: David H. Keyte

Title: Chief Executive Officer and Treasurer